Name: 81/1022/EEC: Commission Decision of 4 December 1981 approving a programme for the milk and milk products sector in the Land of Schleswig-Holstein pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-23

 Avis juridique important|31981D102281/1022/EEC: Commission Decision of 4 December 1981 approving a programme for the milk and milk products sector in the Land of Schleswig-Holstein pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 367 , 23/12/1981 P. 0040 - 0040****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 4 DECEMBER 1981 APPROVING A PROGRAMME FOR THE MILK AND MILK PRODUCTS SECTOR IN THE LAND OF SCHLESWIG-HOLSTEIN PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 81/1022/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 15 APRIL 1981 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED THE PROGRAMME FOR THE MILK AND MILK PRODUCTS SECTOR IN THE LAND OF SCHLESWIG-HOLSTEIN ; WHEREAS THIS PROGRAMME RELATES TO THE RATIONALIZATION AND MODERNIZATION OF MARKETING AND PROCESSING FACILITIES FOR MILK AND MILK PRODUCTS WITH THE AIMS NOTABLY OF ACHIEVING A BETTER BALANCE OF SUPPLY AND DEMAND , OF STABILIZING MILK PRODUCTION AND IMPROVING PRODUCERS ' INCOMES ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME CAN BE GIVEN ONLY SUBJECT TO FUTURE COMMUNITY POLICY FOR RECTIFYING THE STRUCTURAL SURPLUSES IN THE MILK SECTOR AND CAN UNDER NO CIRCUMSTANCES EXTEND TO THOSE PARTS OF THE PROGRAMME WHICH RELATE TO THE MANUFACTURE OF MILK POWDER AND BUTTER ; WHEREAS APPROVAL DOES NOT APPLY EITHER TO SUCH PROJECTS FOR PRODUCTION OF CONDENSED MILK , LACTOSE , CASEINE , CASEINATE , EXPANSION OF CAPACITY FOR UHT MILK OR FOR CHEESE PRODUCTION AS WOULD INCREASE EXISTING CAPACITY FOR MILK PROCESSING OR RELATE TO VARIETIES OF CHEESE FOR WHICH THERE IS ALREADY SURPLUS CAPACITY AND FOR WHICH MARKET OUTLETS ARE NOT GUARANTEED ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE SECTOR CONCERNED ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THAT REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE PROGRAMME FOR THE MILK AND MILK PRODUCTS SECTOR IN THE LAND OF SCHLESWIG-HOLSTEIN SUBMITTED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 15 APRIL 1981 IS HEREBY APPROVED . 2 . APPROVAL OF THE PROGRAMME DOES NOT EXTEND TO PROJECTS FOR THE PRODUCTION OF MILK POWDER AND BUTTER , NOR TO PROJECTS FOR THE PRODUCTION OF CONDENSED MILK , LACTOSE , CASEIN AND CASEINATE , NOR TO PROJECTS FOR INCREASING PRODUCTION CAPACITY OF UHT MILK OR FOR INCREASING THE CHEESE MANUFACTURING CAPACITY HAVING THE EFFECT OF INCREASING THE PRESENT MILK PROCESSING CAPACITY OR WHICH CONCERN THE TYPES OF CHEESE FOR WHICH THERE IS ALREADY OVERCAPACITY AND WHOSE MARKET OUTLETS ARE NOT GUARANTEED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 4 DECEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION